Exhibit 10.15
 
OPERATING AGREEMENT
OF
 
NNN CONGRESS CENTER MEMBER, LLC
 
This Operating Agreement, effective as of January 1, 2003, is entered into by
and among Triple Net Properties, LLC, a Virginia limited liability company, as
the Manager, Triple Net Properties, LLC, a Virginia limited liability company as
the Initial Member, and Triple Net Properties Realty, Inc., a California
corporation, as the Special Member (the “Special Member”) pursuant to the Act on
the following terms and conditions.
 
1. Organization.
 
1.1 Formation. The Certificate of Formation has been filed with the Secretary of
State of the State of Delaware in accordance with and pursuant to the Act. Lara
D. Coleman is hereby designated as an “authorized person” within the meaning of
the Act, and has executed, delivered and filed the Certificate of Formation with
the Secretary of State of the State of Delaware. Upon the filing of the
Certificate with the Secretary of State of the State of Delaware, her powers as
an “authorized person” ceased, and the Manager thereupon became the designated
“authorized person” and shall continue as the designated “authorized person”
within the meaning of the Act.
 
1.2 Name and Place of Business. The name of the Company shall be NNN Congress
Center Member, LLC, and its principal place of business shall be 1551 N. Tustin
Avenue, Suite 650, Santa Ana, California 92705.
 
1.3 Business and Purpose of the Company. The sole purpose and business of the
Company shall be to serve as the sole member of NNN Congress Center, LLC, a
Delaware limited liability company (“Congress Center, LLC”) formed for the
purpose of acquiring, owning, holding, operating, managing, financing leasing,
mortgaging, pledging, encumbering, maintaining, improving, renovating,
developing, redeveloping, and exchanging, selling, contributing and
transferring, and otherwise dealing with an undivided tenant-in-common interest
(the “Interest”) in the Property, to execute and perform the Limited Liability
Company Agreement of Congress Center, LLC, and to otherwise engage in any other
lawful act or activity which is necessary appropriate, desirable or related or
incidental to, and necessary, convenient or advisable for accomplishment of, any
of the above or to the organization and maintenance of the existence of the
Company.
 
1.4 Term. This Agreement shall not terminate until the Company is terminated in
accordance with this Agreement.
 
1.5 Required Filings. The Manager shall execute, acknowledge, file, record
and/or publish such certificates and documents, as may be required by this
Agreement or by law in connection with the formation and operation of the
Company.
 
1.6 Registered Office and Registered Agent. The Company’s initial registered
office and initial registered agent shall be as provided in the Certificate of
Formation. The registered office and registered agent may be changed from time
to time by the Manager by filing the address of the new registered office and/or
the name of the new registered agent pursuant to the Act.



--------------------------------------------------------------------------------

 
1.7 Certain Transactions. Notwithstanding any other duty existing at law or in
equity, any Manager, Member, Economic Interest Owner, or any Affiliate, or any
shareholder, officer, director, employee, partner, member, manager or any person
owning an interest therein, may engage in or possess an interest in any other
business or venture of any nature or description, whether or not competitive
with the Company, including, but not limited to, the acquisition, syndication,
ownership, financing, leasing, operation, maintenance, management, brokerage,
construction and development of property similar to the Property and no Manager,
Member or other person or entity shall have any interest in such other business
or venture by reason of their interest in the Company.
 
2. Definitions. Definitions for this Agreement are set forth on Exhibit A and
are incorporated herein.
 
3. Capitalization and Financing.
 
3.1 Members’ Capital Contributions.
 
3.1.1 Initial Member. The Initial Member shall contribute the sum of $100 in
cash to the Company, but shall not receive any Investor Units therefor. On the
first business day following the admission of additional Members, the Initial
Member’s $100 Capital Contribution shall be returned, and he shall cease to be a
Member. The Members hereby consent to the Initial Member’s withdrawal of his
Capital Contribution and waive any right, claim or action they may have against
him by reason of his having been a Member.
 
3.1.2 Investor Units. The Company is hereby authorized to sell and issue not
less than 1,000 and not more than 6,711 Investor Units pursuant to the
Memorandum at a purchase price of $5,000 per Investor Unit, which number of
Units may be adjusted by the Manager in its sole and absolute discretion, and to
admit the persons who acquire such Investor Units as Members, provided that the
Manager has accepted at least $5,000,000 of aggregate subscriptions for Investor
Units. The Offering shall terminate on the Offering Termination Date.
 
3.1.3 Payment of Purchase Price. The purchase price of each Investor Unit shall
be paid in full, in cash, at the time of execution of the Subscription
Agreement. Payment of the purchase price for an Investor Unit shall constitute
the Member’s initial Capital Contribution.
 
3.1.4 Subscription Agreement. Each person desiring to acquire Investor Units and
become a Member shall tender to the Company a Subscription Agreement for the
number of Investor Units desired, together with the correct full Subscription
Payment of the Investor Units so subscribed. The Company shall accept or reject
each Subscription Agreement within 30 days after the Company receives the same
(and the failure by the Company to accept a Subscription Agreement within said
30 days shall constitute a rejection thereof). Acceptance of a Subscription
Agreement shall be evidenced by the execution by the Manager. Subject to Section
3.1.9, upon the acceptance of a Subscription Agreement, the accompanying
Subscription Payment shall become a Capital Contribution by such subscriber. The
Company may accept subscriptions from “benefit plans” (as defined by ERISA);
provided, however, that at all times benefit plans must own, in the aggregate,
less than twenty-five (25%) of the total value of the Investor Units then
outstanding.
 
3.1.5 Depository Account. After acceptance of any tendered Subscription
Agreement by the Company, the accompanying Subscription Payment shall be placed
in an interest-bearing escrow account (“Depository Account”) at a bank or
financial institution selected by the Manager in California for Investor Units
and held there until such time (“Impound Release Date”) as $5,000,000 in the
aggregate of collected Subscription Payments for Investor Units have been
deposited. Funds in the



2



--------------------------------------------------------------------------------

 
Depository Account shall be released to the Company on the Impound Release Date.
After the Impound Release Date, any additional Subscription Payments received
for Investor Units shall be sent directly to and retained by the Company.
Investors in the Company shall be admitted into the Company on the first day of
the calendar month following the month in which the Company accepts such
subscriber’s subscription unless admitted earlier by the Manager, in its sole
discretion. If rejected, all Subscription Payments shall be returned to the
subscriber.
 
3.1.6 Cancellation of Offering. If the Company has not accepted Subscription
Payments for a sufficient number of Investor Units on or before the Offering
Termination Date, the Offering shall be canceled and all Subscription Payments
received shall be promptly refunded to the subscribers.
 
3.1.7 Interest from Depository Account. Within 45 days after any Subscription
Payment for Investor Units is released from the Depository Account or upon
cancellation of the Offering as provided in Section 3.1.6, an allocable share of
the interest earned by the Depository Account while the Subscription Payment was
deposited therein shall be paid to the subscriber, based on the actual number of
days such Subscription Payment was deposited in the Depository Account and the
actual amount of interest earned during such period on funds in the Depository
Account.
 
3.1.8 Manager as Member. The Manager and/or Affiliates may purchase Investor
Units for the same price and upon the same terms and conditions, as all other
purchasers thereof. As a result, the Manager or Affiliates shall be admitted to
the Company as Members with respect to such Investor Units and shall be entitled
to all rights as Members appurtenant thereto, including but not limited to the
right to vote on certain Company matters as provided for in this Agreement and
to receive Distributions and allocations attributable to the Investor Units so
purchased.
 
3.1.9 Admission of a Member. To the extent required by law, the Manager shall
amend this Agreement and take such other action as the Manager deems necessary
or appropriate promptly after receipt of the Members’ Capital Contributions to
the Company to reflect the admission of those persons to the Company as Members.
 
3.1.10 Liabilities of Members. Except as specifically provided in this
Agreement, neither the Manager nor any Member shall be required to make any
additional contributions to the Company and no Manager or Member shall be liable
for the debts, liabilities, contracts, or any other obligations of the Company
solely by reason of being a Member or Manager of the Company, nor shall the
Manager or the Members be required to lend any funds to the Company or to repay
to the Company, any Member, any creditor of the Company or any other person, any
portion or all of any deficit balance in a Member’s Capital Account.
 
3.2 Affiliate Loans. Cunningham Lending Group, LLC, an Affiliate of the Initial
Member, may, but will have no obligation to, make loans to the Company to
acquire its undivided tenant-in-common interest in the Property, pay operating
expenses or for any other business purpose. Notwithstanding the foregoing, for
so long as there are any Obligations outstanding, the Company shall not incur,
assume, or guaranty any indebtedness, including but not limited to any Affiliate
loans as otherwise permitted under this Section 3.2.
 
3.3 Company Loans. The Company shall have no authority to borrow money or incur
indebtedness or grant consensual liens on the Company’s property; provided,
however, that notwithstanding anything in this Agreement to the contrary, the
Manager is hereby authorized to execute, on a joint and several basis, the
Tenants-in-Common Agreement but may not incur any other indebtedness except as
expressly permitted by this Agreement.



3



--------------------------------------------------------------------------------

 
3.4 Third Party Beneficiaries. The parties to this Agreement shall be entitled
to all of the privileges, benefits and rights contained herein; no other party
shall be a third party beneficiary or have any rights hereunder or be able to
enforce any provision contained herein.
 
4. Allocation of Tax Items.
 
4.1 Generally. After giving effect to the special allocations contained in
Section 4.2, Net Income and Net Loss shall be allocated to the Members’ Capital
Accounts in proportion to their Membership Interests.
 
4.2 Special Allocations.
 
(a) Qualified Income Offset. Except as provided in Section 4.2(c), in the event
any Member unexpectedly receives any adjustments, allocations, or distributions
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6), items of Company income and
gain shall be specially allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, the
Adjusted Capital Account Deficit created by such adjustment, allocation or
distribution as quickly as possible.
 
(b) Gross Income Allocation. Net Loss shall not be allocated to any Member to
the extent such allocation would cause any Member to have an Adjusted Capital
Account Deficit at the end of a fiscal year. In the event any Member has an
Adjusted Capital Account Deficit at the end of any fiscal year, each such Member
shall be specially allocated items of Company gross income and gain in the
amount of such Adjusted Capital Account Deficit as quickly as possible.
 
(c) Company Minimum Gain Chargeback. Notwithstanding any other provision of this
Section 4, if there is a net decrease in Company Minimum Gain during any Company
fiscal year, each Member shall be specially allocated items of Company income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Member’s share of the net decrease in Company Minimum Gain, determined
in accordance with Treasury Regulations Section 1.704-2(g)(2). This Section
4.2(c) is intended to comply with the partnership minimum gain chargeback
requirement in the Treasury Regulations and shall be interpreted consistently
therewith. This provisions shall not apply to the extent the Member’s share of
net decrease in Company Minimum Gain is caused by a guaranty, refinancing, or
other change in the debt instrument causing it to become partially or wholly
recourse debt or Member Nonrecourse Debt, and such Member bears the economic
risk of loss (within the meaning of Treasury Regulations Section 1.752-2 for the
newly guaranteed, refinanced or otherwise changed debt or to the extent the
Member contributes cash to the capital of the Company that is used to repay the
Nonrecourse Debt, and the Member’s share of the net decrease in Company Minimum
Gain results from the repayment.
 
(d) Member Minimum Gain Chargeback. Notwithstanding any other provision of this
Section 4, except Section 4.2(c), if there is a net decrease in Member Minimum
Gain, any Member with a share of that Member Minimum Gain (as determined under
Treasury Regulations Section 704-2(i)(5)) as of the beginning of the year shall
be allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Member’s share of the net decrease
in Member Minimum Gain, determined in accordance with Treasury Regulations
Section 1.704-2(g)(2). This Section shall not apply to the extent the net
decrease in Member Minimum Gain arises because the liability ceases to be Member
Nonrecourse Debt due to conversion, refinancing or other change in a debt
instrument that causes it to become partially or wholly a Nonrecourse Debt. This
Section is intended to comply with the partner minimum gain chargeback
requirements in the Treasury



4



--------------------------------------------------------------------------------

 
Regulations and shall be interpreted consistently therewith and applied with the
restrictions attributable thereto.
 
(e) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or other
period shall be allocated 100% to the Investor Units.
 
(f) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any fiscal
year shall be allocated to the Member who bears the economic risk of loss as set
forth in Treasury Regulations Section 1.752-2 with respect to the Member
Nonrecourse Debt. If more than one Member bears the economic risk of loss for a
Member Nonrecourse Debt, any Member Nonrecourse Deductions attributable to that
Member Nonrecourse Debt shall be allocated among the Members according to the
ratio in which they bear the economic risk of loss.
 
(g) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Section 734(b) or Code Section
743(b) is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such section of the
Treasury Regulations.
 
4.3 Curative Allocations. Notwithstanding any other provision of this Agreement,
the Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.
 
4.4 Contributed Property. Notwithstanding any other provision of this Agreement,
the Members shall cause depreciation and or cost recovery deductions and gain or
loss attributable to property contributed by a Member or revalued by the Company
to be allocated among the Members for income tax purposes in accordance with
Section 704(c) of the Code and the Treasury Regulations promulgated thereunder.
 
4.5 Recapture Income. The portion of each Member’s distributive share of Company
Net Income that is characterized as ordinary income pursuant to Section 1245 or
1250 of the Code shall be proportionate to the amount of Net Income or Net Loss
which included the corresponding depreciation deductions that were allocated to
such Member as compared with the amount of depreciation deductions allocated to
all Members.
 
4.6 Allocation Among Investor Units. Except as otherwise provided in this
Agreement, all Distributions and allocations made shall be pro rata among the
Investor Units date of such allocation (which allocation date shall be deemed to
be the last day of each month). For purposes of this Section 4, an Economic
Interest Owner shall be treated as a Member. Members who purchase Investor Units
at different times during the Company tax year shall be allocated Net Income and
Net Loss using the monthly convention set forth in Section 4.7.
 
4.7 Allocation of Company Items. Except as otherwise provided herein, whenever a
proportionate part of Net Income or Net Loss is allocated to a Member, every
item of income, gain, loss or deduction entering into the computation of such
Net Income or Net Loss, and every item of credit or



5



--------------------------------------------------------------------------------

tax preference related to such allocation and applicable to the period during
which such Net Income or Net Loss was realized shall be allocated to the Owner
in the same proportion.
 
4.8 Assignment.
 
4.8.1 In the event of the assignment of an Investor Unit, the Net Income and Net
Loss shall be apportioned as between the Member and his assignee based upon the
number of months of their respective ownership during the year in which the
assignment occurs, without regard to the results of the Company’s operations
during the period before or after such assignment. Distributions shall be made
to the holder of record of the Investor Units as of the date of the
Distribution. An assignee who receives Investor Units during the first 15 days
of a month will receive any allocations relative to such month. An assignee who
acquires Investor Units on or after the sixteenth day of a month will be treated
as acquiring his Investor Units on the first day of the following month.
 
4.8.2 In the event of the assignment of the Manager’s Interest, if any, the
allocations of Net Income or Net Loss shall be as agreed between the Manager and
its assignee. In the absence of an agreement, the Net Income, Net Loss and
Distributions shall be allocated in a manner similar to that provided in Section
4.7.
 
4.9 Power of Manager to Vary Allocations. It is the intent of the Members that
each Member’s share of Net Income and Net Loss be determined and allocated in
accordance with Section 704(b) and Section 514(c)(9) of the Code, and the
provisions of this Agreement shall be so interpreted. Therefore, if the Company
is advised by the Company’s legal counsel that the allocations provided in this
Section 4 are unlikely to be respected for federal income tax purposes, the
Manager is hereby granted the power to amend the allocation provisions of this
Agreement to the minimum extent necessary to comply with Section 704(b) and
Section 514(c)(9) of the Code and effect the plan of allocations and
distributions provided for in this Agreement.
 
4.10 Consent of Members. The allocation methods of Net Income and Net Loss are
hereby expressly consented to by each Member as a condition of becoming a
Member.
 
4.11 Withholding Obligations.
 
4.11.1 If the Company is required (as determined in good faith by the Manager)
to make a payment (“Tax Payment”) with respect to any Member to discharge any
legal obligation of the Company or the Manager to make payments to any
governmental authority with respect to any federal, foreign, state or local tax
liability of such Member arising as a result of such Member’s interest in the
Company, then, notwithstanding any other provision of this Agreement to the
contrary, the amount of any such Tax Payment shall be deemed to be a loan by the
Company to such Member, which loan shall bear interest at the Prime Rate and be
payable upon demand or by offset to any Distribution which otherwise would be
made to such Member.
 
4.11.2 If and to the extent the Company is required to make any Tax Payment with
respect to any Member, or elects to make payment on any loan described in
Section 4.11.1 by offset to a Distribution to a Member, either (a) such Member’s
proportionate share of such Distribution shall be reduced by the amount of such
Tax Payment, or (b) such Member shall pay to the Company prior to such
Distribution an amount of cash equal to such Tax Payment. In the event a portion
of a Distribution in kind is retained by the Company pursuant to clause (a)
above, such retained property may, in the discretion of the Manager, either (i)
be distributed to the other Members, or (ii) be sold by the Company to generate
the cash necessary to satisfy such Tax Payment. If the property is sold, then
for purposes of income tax allocations only under the Agreement, any gain or
loss from such sale or exchange shall be



6



--------------------------------------------------------------------------------

allocated to the Member to whom the Tax Payment relates. If the property is sold
at a gain, and the Company is required to make any Tax Payment on such gain, the
Member to whom the gain is allocated shall pay the Company prior to the due date
of Tax Payment an amount of cash equal to such Tax Payment.
 
4.11.3 The Manager shall be entitled to hold back any Distribution to any Member
to the extent the Manager believes in good faith that a Tax Payment will be
required with respect to such Member in the future and the Manager believes that
there will not be sufficient subsequent Distributions to make such Tax Payment.
 
5. Distributions.
 
5.1 Cash from Operations. Distributable Cash from Operations with respect to
each calendar year shall be distributed 100% to the Investor Units.
 
5.2 Cash from Capital Transactions. Cash from Capital Transactions with respect
to each calendar year shall be distributed 100% to the Investor Units.
 
5.3 Restrictions. The Company intends to make periodic distributions of
substantially all cash determined by the Manager to be distributable, subject to
the following: (a) Distributions may be restricted or suspended for periods when
the Manager determines in its reasonable discretion that it is in the best
interest of the Company; and (b) all Distributions are subject to the payment,
and the maintenance of reasonable reserves for payment, of Company obligations.
Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not be required to make a distribution to the Member on account of
its interest in the Company if such distribution would violate Section 18-607 of
the Act or any other applicable law.
 
6. Sales Commissions and Due Diligence Reimbursement. The Memorandum provides
that certain broker-dealers (“Broker-Dealers,” collectively the “Selling Group”)
who are members of the National Association of Securities Dealers, Inc. (“NASD”)
will receive commissions of up to 8% of the gross proceeds (“Gross Proceeds”) of
the Offering (“Selling Commissions”). NNN Capital Corp., an Affiliate of the
Member, will receive a nonaccountable marketing and due diligence allowance in
the amount of 1.5% of the Gross Proceeds, which it may reallow to other members
of the Selling Group. In addition, NNN Capital Corp. will receive a
nonaccountable marketing due diligence expense allowance in the amount of 1% of
the Gross Proceeds, which it will not reallow to other members of the Selling
Group. The total aggregate amount of commissions, marketing and due diligence
expense reimbursements (collectively, “Selling Commissions and Expenses”) will
not exceed 10.5% of the Gross Proceeds.
 
7. Authority and Responsibilities of the Manager.
 
7.1 Management. The business and affairs of the Company shall be managed by its
Manager. Except as otherwise set forth in this Agreement, the Manager shall have
full and complete authority, power and discretion to manage and control the
business, affairs and all property of the Company, to make all decisions
regarding those matters and to perform any and all other acts or activities
customary or incident to the management of the Company’s business.
 
7.2 Number, Tenure and Qualifications. The Company shall have one Manager, which
shall be Triple Net Properties, LLC. The Manager shall hold office until it is
removed, withdraws or resigns.



7



--------------------------------------------------------------------------------

 
7.3 Manager Authority. The Manager shall have all authority, rights and powers
conferred by law, subject to this Agreement, and those required or appropriate
to the management of the Company’s business.
 
7.4 Restrictions on Manager’s Authority. The Manager shall have no authority to:
 
7.4.1 Enter into contracts with the Company that would bind the Company after
the expulsion, Event of Insolvency, or other cessation of the Manager’s
existence.
 
7.4.2 Use or permit any other person to use Company funds or assets in any
manner except for the exclusive benefit of the Company;
 
7.4.3 Alter the primary purpose of the Company;
 
7.4.4 Receive from the Company a rebate or give-up or participate in any
reciprocal business arrangements which would enable it or any Affiliate to do so
(excluding the fees and other items set forth in the Management Agreement);
 
7.4.5 Sell or lease to the Company any real property;
 
7.4.6 Admit another person or entity as the Manager, except with the consent of
the Members as provided in this Agreement;
 
7.4.7 Reinvest Cash from Operations in any additional properties other than the
Property;
 
7.4.8 Confess a judgment against the Company in connection with any threatened
or pending legal action;
 
7.4.9 Commingle the Company funds with those of any other person or entity,
except for (i) the temporary deposit of funds in a bank checking account for the
sole purpose of making Distributions immediately thereafter to the Members;
 
7.4.10 Directly or indirectly pay or award any finder’s fees, commissions or
other compensation to any person engaged by a potential investor for investment
advice as an inducement to such advisor to advise the purchaser regarding the
purchase of Investor Units;
 
7.4.11 Merge, combine or “roll-up” the Company into a partnership, limited
liability company or other entity or participate in an UPREIT, DOWNREIT or
similar transaction with a real estate investment trust or other entity; or
 
7.4.12 Vote, or permit to be voted, any Membership Interest owned by the Manager
or any Affiliate to remove the Manager in accordance with Section 9.2.
 
7.5 Responsibilities of the Manager. The Manager shall:
 
7.5.1 Have a fiduciary responsibility similar to that of a corporate director
for the safekeeping and use of all the funds and assets of the Company;



8



--------------------------------------------------------------------------------

 
7.5.2 Devote such of its time and efforts to the business of the Company as the
Manager shall in its discretion, exercised in good faith, determine to be
necessary to conduct the business of the Company;
 
7.5.3 File and publish all certificates, statements, or other instruments
required by law for formation, qualification and operation of the Company and
for the conduct of its business in all appropriate jurisdictions;
 
7.5.4 Cause the Company to be protected by public liability, property damage and
other insurance determined by the Manager in its discretion to be appropriate to
the business of the Company;
 
7.5.5 At all times use its best efforts to meet applicable requirements for the
Company to be taxed as a partnership and not as an association taxable as a
corporation; and
 
7.5.6 Amend this Agreement to reflect the admission of Members not later than 90
days after the date of admission or substitution.
 
7.6 Administration of Company. So long as it is the Manager and the provisions
of this Agreement for compensation and reimbursement of expenses of the Manager
are observed, the Manager shall have the responsibility of providing continuing
administrative and executive support, advice, consultation, analysis and
supervision with respect to the functions of the Company and compliance with
federal, state and local regulatory requirements and procedures. In this regard,
the Manager may retain the services of such Affiliates or unaffiliated parties
as the Manager may deem appropriate to provide management and financial
consultation and advice, and may enter into agreements for the management and
operation of Company assets.
 
7.7 Tax Matters Partner. The Members hereby appoint the Manager to act as the
“tax matters partner.”
 
7.8 Indemnification of Manager.
 
7.8.1 The Manager, its members, managers, affiliates, officers, directors,
partners, employees, agents and assigns, shall not be liable for, and shall be
indemnified and held harmless (to the full extent of the Company’s assets and to
the maximum extent permitted by applicable law) from, any loss or damage
incurred by them, the Company or the Members in connection with the business of
the Company, including by way of illustration, but not limitation, costs and
reasonable attorneys’ fees and any amounts expended in the settlement of any
claims of loss or damage resulting from any act or omission performed or omitted
in good faith, which shall not constitute negligence or malfeasance, pursuant to
the authority granted, to promote the interests of the Company. Moreover, the
Manager shall not be liable to the Company or the Members because any taxing
authorities disallow or adjust any deductions or credits in the Company income
tax returns.
 
7.8.2 Notwithstanding Section 7.8.1, the Company shall not indemnify any
Manager, or shareholder, director, officer or other employee thereof, for
liability imposed or expenses incurred in connection with any claim arising out
of a violation of the Securities Act of 1933, as amended, or any other federal
or state securities law, with respect to the offer and sale of the Investor
Units. Indemnification will be allowed for settlements and related expenses in
lawsuits alleging securities law violations, and for expenses incurred in
successfully defending such lawsuits, provided that (i) the Manager is
successful in defending the action; (ii) the indemnification is specifically
approved by the court of law which shall have been advised as to the current
position of the Securities and Exchange



9



--------------------------------------------------------------------------------

Commission (as to any claim involving allegations that the Securities Act of
1933, as amended, was violated) or the applicable state authority (as to any
claim involving allegations that the applicable state’s securities laws were
violated); or (iii) in the opinion of counsel for the Company, the right to
indemnification has been settled by controlling precedent.
 
7.8.3 Notwithstanding any provision hereof to the contrary, any indemnification
shall be fully subordinated to any obligations respecting the Interest and shall
not constitute a claim against the Company in the event that cash flow is
insufficient to pay such obligations.
 
7.9 No Personal Liability for Return of Capital. The Manager shall not be
personally liable or responsible for the return or repayment of all or any
portion of the Capital Contribution of any Member or any loan made by any Member
to the Company solely by reason of being a manager of the Company, it being
expressly understood that any such return of capital or repayment of any loan
shall be made solely from the assets (which shall not include any right of
contribution from any Member) of the Company.
 
7.10 Authority as to Third Persons.
 
7.10.1 Notwithstanding any other provision of this Agreement, no third party
dealing with the Company shall be required to investigate the authority of the
Manager or secure the approval or confirmation by any Member of any act of the
Manager in connection with the Company business.
 
7.10.2 The Manager shall have full authority to execute on behalf of the Company
any and all agreements, contracts, conveyances, deeds, mortgages and other
instruments, and the execution thereof by one or more officers of the Manager,
executing on behalf of the Company shall be the only execution necessary to bind
the Company thereto. No signature of any Member shall be required.
 
7.11 Authorization. In furtherance of the conduct of the purposes described in
Section 1.3 above, the Company shall possess and may exercise all of the powers
and privileges granted by the Act, and the Company is hereby authorized to do
any act, enter into any agreement, contract or other instrument, and otherwise
to engage in any activity and to do any action not prohibited under the Act or
other applicable law which are necessary, useful, desirable or convenient to the
conduct, promotion and attainment of the business and purposes of the Company.
In addition, the Company, or the Manager on behalf of the Company, may enter
into and perform the Loan Documents and all documents, agreements, certificates,
or financing statements contemplated thereby or related thereto, all without any
further act, vote or approval of any other Person notwithstanding any other
provision of this Agreement, the Act or applicable law, rule or regulation. The
foregoing authorization shall not be deemed a restriction on the powers of the
Manager to enter into other agreements on behalf of the Company in accordance
with this Agreement.
 
8. Rights, Authority and Voting of the Member.
 
8.1 Members Are Not Agents. Pursuant to Section 7, the management of the Company
is vested exclusively in the Manager. No Member, acting solely in the capacity
of a Member, is an agent of the Company nor can any Member in such capacity bind
or execute any instrument on behalf of the Company.
 
8.2 Voting by a Member. Members who own Investor Units shall be entitled to cast
one vote for each Investor Unit they own. Except as otherwise specifically
provided in this Agreement or any mandatory provision of the Act, Members who
own Investor Units (but not Economic Interest Owners) shall have the right to
vote only upon the following matters:



10



--------------------------------------------------------------------------------

 
8.2.1 Removal of the Manager as provided in this Agreement;
 
8.2.2 Amendment of this Agreement;
 
8.2.3 Any merger, combination or “roll-up” of the Company or any UPREIT,
DOWNREIT or other similar transaction with a real estate investment trust;
 
8.2.4 Dissolution and winding up of the Company as set forth in Section 13.1;
 
8.2.5 The sale of all or substantially all of the assets of the Company; and
 
8.2.6 Election to obtain audited financial statements as set forth in Section
12.3.2.
 
Notwithstanding any provision hereof to the contrary, when acting on matters
subject to the vote of the Members, notwithstanding that the Company is not then
insolvent, all of the Members shall, to the fullest extent permitted by law
(including § 18 – 1101(c) of the Act), take into account the interest of the
Company’s creditors, as well as those of the Members.
 
8.3 Member Vote; Consent of Manager. Except as expressly provided in this
Agreement, matters upon which the Members may vote shall require a Requisite
Vote of the Members to pass and become effective. The following matters shall
require the consent of the Manager to pass and become effective:
 
8.3.1 Any amendment to this Agreement; and
 
8.3.2 The admission of an additional or successor Manager when the current
Manager will continue as such.
 
8.4 Meetings of the Members. The Manager may at any time call for a meeting of
the Members, or for a vote without a meeting, on matters on which the Members
are entitled to vote. In addition, the Manager shall call for such a meeting
following receipt of a written request therefor of Members holding more than 10%
of the Investor Units entitled to vote as of the record date. Within 20 days
after receipt of such request, the Manager shall notify all Members of record on
the record date of the Company meeting.
 
8.4.1 Notice. Written notice of each meeting shall be given to each Member
entitled to vote, either personally by certified U.S. mail, with return receipt
requested or other comparable means of written communication, charges prepaid,
addressed to such Member at his address appearing on the books of the Company or
given by him to the Company for the purpose of notice or, if no such address
appears or is given, at the principal executive office of the Company, or by
publication of notice at least once in a newspaper of general circulation in the
city or county in which such office is located. All such notices shall be sent
not less than 10, nor more than 60, days before such meeting. The notice shall
specify the place, date and hour of the meeting and the general nature of
business to be transacted, and no other business shall be transacted at the
meeting.
 
8.4.2 Adjourned Meeting and Notice Thereof. When a Members’ meeting is adjourned
to another time or place, notice need not be given of the adjourned meeting if
the time and place thereof are announced at the meeting at which the adjournment
is taken. At the adjourned meeting, the Company may transact any business which
might have been transacted at the original meeting. If the adjournment



11



--------------------------------------------------------------------------------

 
is for more than 45 days or if after the adjournment a new record date is fixed
for the adjourned meeting, a notice of the adjourned meeting shall be given to
each Member of record entitled to vote at the meeting.
 
8.4.3 Quorum. The presence in person or by proxy of the persons entitled to vote
a majority of the Investor Units shall constitute a quorum for the transaction
of business. The Members present at a duly called or held meeting at which a
quorum is present may continue to transact business until adjournment
notwithstanding the withdrawal of enough Members to leave less than a quorum, if
any action taken (other than adjournment) is approved by at least a Requisite
Vote or such greater vote as may be required by this Agreement or by law. In the
absence of a quorum, any meeting of Members may be adjourned from time to time
by the vote of a majority of the Investor Units represented either in person or
by proxy, but no other business may be transacted, except as provided above.
 
8.4.4 Consent of Absentees. The transactions of any meeting of Members, however
called and noticed and wherever held, are as valid as though they occurred at a
meeting duly held after regular call and notice, if a quorum is present either
in person or by proxy, and if, either before or after the meeting, each of the
persons entitled to vote, not present in person or by proxy, signs a written
waiver of notice, or a consent to the holding of the meeting or an approval of
the minutes thereof. All waivers, consents and approvals shall be filed with the
Company records or made a part of the minutes of the meeting.
 
8.4.5 Action Without Meeting. Except as otherwise provided in this Agreement,
any action which may be taken at any meeting of the Members may be taken without
a meeting if a consent in writing, setting forth the action so taken, shall be
signed by Members having not less than the minimum number of votes that would be
necessary to authorize or take that action at a meeting at which all entitled to
vote thereon were present and voted. In the event the Members are requested to
consent on a matter without a meeting, each Member shall be given not less than
10, nor more than 60, days notice. In the event the Manager or Members
representing more than 10% of the Investor Units, request a meeting for the
purpose of discussing or voting on the matter, the notice of a meeting shall be
given in the same manner as required by Section 8.4.1 and no action shall be
taken until the meeting is held. Unless delayed as a result of the preceding
sentence, any action taken without a meeting will be effective 5 days after the
required minimum number of voters have signed the consent; however, the action
will be effective immediately if the Manager and Members representing at least
90% of the Investor Units have signed the consent.
 
8.4.6 Record Dates. For purposes of determining the Members entitled to notice
of any meeting or to vote or entitled to receive any Distributions or to
exercise any rights in respect of any other lawful matter, the Manager (or
Members representing more than 10% of the Investor Units if the meeting is being
called at their request) may fix in advance a record date, which is not more
than 60 nor less than 10 days prior to the date of the meeting nor more than 60
days prior to any other action. If no record date is fixed:
 
(a) The record date for determining Members entitled to notice of, or to vote
at, a meeting of Members shall be at the close of business on the business day
next preceding the day on which notice is given or, if notice is waived, at the
close of business on the business day next preceding the day on which the
meeting is held;
 
(b) The record date for determining Members entitled to give consent to Company
action in writing without a meeting shall be the day on which the first written
consent is given;



12



--------------------------------------------------------------------------------

 
(c) The record date for determining Members for any other purpose shall be at
the close of business on the day on which the Manager adopts it, or the 60th day
prior to the date of the other action, whichever is later; and
 
(d) A determination of Members of record entitled to notice of, or to vote at, a
meeting of Members shall apply to any adjournment of the meeting unless the
Manager, or the Members who requested the meeting fix a new record date for the
adjourned meeting, but the Manager, or such Members, shall fix a new record date
if the meeting is adjourned for more than 45 days from the date set for the
original meeting.
 
8.4.7 Proxies. Every person entitled to vote or execute consents shall have the
right to do so either in person or by one or more agents authorized by a written
proxy executed by such person or his duly authorized agent and filed with the
Manager. No proxy shall be valid after the expiration of 11 months from the date
thereof unless otherwise provided in the proxy. Every proxy continues in full
force and effect until revoked or unless it states that it is irrevocable. A
proxy which states that it is irrevocable is irrevocable for the period
specified therein.
 
8.4.8 Chairman of Meeting. The Manager may select any person to preside as
Chairman of any meeting of the Members, and if such person shall be absent from
the meeting, or fail or be unable to preside, the Manager may name any other
person in substitution therefor as Chairman. In the absence of an express
selection by the Manager of a Chairman or substitute therefor, the President,
Vice President, Secretary, or Chief Financial Officer of the Manager shall
preside as Chairman, in that order. The Chairman of the meeting shall designate
a secretary for such meeting, who shall take and keep or cause to be taken and
kept minutes of the proceedings thereof. The conduct of all Members’ meetings
shall at all times be within the discretion of the Chairman of the meeting and
shall be conducted under such rules as he may prescribe. The Chairman shall have
the right and power to adjourn any meeting at any time, without a vote of the
Investor Units present in person or represented by proxy, if the Chairman shall
determine such action to be in the best interests of the Company.
 
8.4.9 Inspectors of Election. In advance of any meeting of Members, the Manager
may appoint any persons other than nominees for Manager or other office as the
inspector of election to act at the meeting and any adjournment thereof. If an
inspector of election is not so appointed, or if any such person fails to appear
or refuses to act, the Chairman of any such meeting may, and on the request of
any Member or his proxy shall, make such appointment at the meeting. The
inspector of election shall determine the number of Investor Units outstanding
and the voting power of each, the Investor Units represented at the meeting, the
existence of a quorum, the authenticity, validity and effect of proxies, receive
votes, ballots or consents, hear and determine all challenges and questions in
any way arising in connection with the right to vote, count and tabulate all
votes or consents, determine when the polls shall close, determine the result
and do such acts as may be proper to conduct the election or vote with fairness
to all Members.
 
8.4.10 Record Date and Closing Company Books. When a record date is fixed, only
Members of record on that date are entitled to notice of and to vote at the
meeting or to receive a Distribution, or allotment of rights, or to exercise the
rights, as the case may be, notwithstanding any transfer of any Investor Units
on the books of the Company after the record date.
 
8.5 Rights of Members. No Member shall have the right or power to: (i) withdraw
or reduce his contribution to the capital of the Company, except as a result of
the dissolution of the Company or as otherwise provided in this Agreement or by
law, or (ii) demand or receive property other than cash in return for his
Capital Contribution. Except as provided in this Agreement, no Member shall have
priority over any other Member either as to the return of Capital Contributions
or as to allocations of the Net



13



--------------------------------------------------------------------------------

 
Income, Net Loss or Distributions of the Company. Other than upon the
termination and dissolution of the Company as provided by this Agreement, there
has been no time agreed upon when the contribution of each Member (other than
the Initial Member) is to be returned.
 
8.6 Restrictions on the Member. No Member shall:
 
8.6.1 Except as required by law, disclose to any non-Member other than their
lawyers, accountants or consultants and/or commercially exploit any of the
Company’s business practices, trade secrets or any other information not
generally known to the business community, including the identity of suppliers
utilized by the Company;
 
8.6.2 Act with the intention of harming the business operations of the Company;
or
 
8.6.3 Do any act contrary to the Agreement.
 
8.7 Return of Capital of Member. In accordance with the Act, an Owner may, under
certain circumstances, be required to return to the Company, for the benefit of
the Company’s creditors, amounts previously distributed to the Owner. If any
court of competent jurisdiction holds that any Owner is obligated to make any
such payment, such obligation shall be the obligation of such Owner and not of
the Company, the Manager or any other Owner.
 
8.8 Special Member. Upon the occurrence of any event that causes the last
remaining Member to cease to be a Member of the Company (other than upon
continuation of the Company without dissolution upon (i) an assignment by the
Member of all of its interest in the Company and the admission of the
Substituted Member pursuant to Section 11.2, or (ii) the resignation of the
Member and the admission of an additional member of the Company pursuant to
Section 13.3), the Person executing this Agreement as the Special Member shall,
without any action of such Person and simultaneously with the last remaining
Member ceasing to be a member of the Company, automatically be admitted to the
Company as a Special Member and shall continue the Company without dissolution.
The Special Member may not resign from the Company or transfer its rights as
Special Member unless a successor Special Member has been admitted to the
Company as Special Member by executing a counterpart to this Agreement;
provided, however, the Special Member shall automatically cease to be a member
of the Company upon the admission to the Company of a substitute Member. The
Special Member shall be a member of the Company that has no interest in the
profits, losses and capital of the Company and has no right to receive any
distributions of Company assets. Pursuant to Section 18-301 of the Act, a
Special Member shall not be required to make any capital contributions to the
Company and shall not receive a limited liability company interest in the
Company. A Special Member, in its capacity as Special Member, may not bind the
Company. Except as required by any mandatory provision of the Act, the Special
Member, in its capacity as Special Member, shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, the
Company, including, without limitation, the merger, consolidation or conversion
of the Company. In order to implement the admission to the Company of each
Special Member, the person acting as the Special Member shall execute a
counterpart to this Agreement. Prior to admission to the Company as Special
Member, the Person executing this Agreement as the Special Member shall not be a
member of the Company.
 
9. Resignation and Termination.
 
9.1 Resignation or Withdrawal of Manager. Subject to Section 10, the Manager
shall not resign or withdraw as the Manager or do any act that would require its
resignation or withdrawal.



14



--------------------------------------------------------------------------------

 
9.2 Removal for Cause. The Members by Requisite Vote shall have the right to
remove the Manager at any time solely “for cause.” For purposes of this
Agreement, removal of the Manager “for cause” shall mean removal due to the (a)
gross negligence or fraud of the Manager, (b) willful misconduct or willful
breach of this Agreement by the Manager, (c) bankruptcy, insolvency or inability
of the Manager to meet its obligation as the same come due, (d) an Event of
Default under the Loans (as defined therein), or (e) a conviction of a felony by
Anthony W. Thompson, President of the Manager. If the Manager or an Affiliate
owns any Investor Units, the Manager or the Affiliate, as the case may be, shall
not participate in any vote to remove the Manager.
 
9.3 Payment of Outstanding Fees to Manager. Upon the removal of the Manager
pursuant to Section 9.2 or resignation of the Manager pursuant to Section 10,
the Manager shall be paid by the Company all fees that have been earned and all
other compensation remaining to be paid under this Agreement.
 
10. Assignment of the Manager’s Interest.
 
10.1 Permitted Assignments. Except as otherwise provided in this Agreement, the
Manager may not sell, assign, hypothecate, encumber or otherwise transfer any
part or all of its interest, if any, in the Company except with the consent of a
Requisite Vote of the Members, which consent may be withheld by such Members in
their sole and absolute discretion and without reason or for any reason
whatsoever. If the Members consent to the transfer, the interest may only be
sold to the proposed transferee within the time period approved by the Members,
or within 90 days of such consent on the proposed terms and price, if later. All
costs of the transfer, including reasonable attorneys’ fees (if any), shall be
borne by the transferring Manager.
 
10.1.1 Any assignment or transfer of the Manager’s interest provided for by this
Agreement can be an assignment or transfer of all of its interest or any portion
or part of its interest.
 
10.1.2 Any transfer of all or a part of any Manager’s interest may be made only
pursuant to the terms and conditions contained in this Section 10.
 
10.1.3 Any such assignment shall be by a written instrument of assignment, the
terms of which are not in contravention of any of the provisions of this
Agreement, and which has been duly executed by the assignor of such Manager’s
interest and accepted by the Members pursuant to a Requisite Vote.
 
10.1.4 The assignor and assignee shall have executed, acknowledged, and
delivered such other instruments as the Members pursuant to a Requisite Vote,
may deem necessary or desirable to effect such substitution, which may include
an opinion of counsel regarding the effect and legality of any such proposed
transfer, and which shall include the written acceptance and adoption by the
assignee of the provisions of this Agreement.
 
10.1.5 Notwithstanding the foregoing Sections 10.1.1 – 10.1.4, and anything to
the contrary in this Agreement, the Manager or its Affiliates may sell, assign,
hypothecate, encumber or otherwise transfer any part or all of their interest in
the Company received in consideration for funds advanced to the Company in
accordance with Section 3.3, provided that: (a) the Manager, its Affiliates
and/or the transferee are responsible for all transfer costs including the
Company’s legal fees and costs; (b) such transferee agrees to be bound by this
Agreement; (c) such transfer complies with all requirements pursuant to the Act,
and all applicable federal and state securities laws; and (d) such transferee is
an Affiliate of the Manager.



15



--------------------------------------------------------------------------------

 
10.2 Substitute Manager. Upon acceptance by the Members of an assignment by the
Manager, any assignee of such Manager’s interest in compliance with this Section
10 shall be substituted as the Manager.
 
10.3 Transfer in Violation Not Recognized. Any assignment, sale, exchange or
other transfer in contravention of the provisions of this Section 10 shall to
the fullest extent permitted by law be void and ineffectual and shall not bind
or be recognized by the Company.
 
11. Assignment of Investor Units.
 
11.1 Permitted Assignments. A Member may only sell, assign, hypothecate,
encumber or otherwise transfer all of his or her interest in the Company if the
following requirements are satisfied:
 
11.1.1 The Manager consents in writing to the transfer;
 
11.1.2 No Member shall transfer, assign or convey or offer to transfer, assign
or convey all or any portion of an Investor Unit to any person who does not
possess the financial qualifications required of all persons who become Members;
 
11.1.3 No Member shall have the right to transfer any Investor Unit to any minor
or to any person who, for any reason, lacks the capacity to contract for himself
under applicable law. Such limitations shall not, however, restrict the right of
any Member to transfer any one or more Investor Units to a custodian or a
trustee for a minor or other person who lacks such contractual capacity;
 
11.1.4 The Manager, with advice of counsel, must determine that such transfer
will not jeopardize the applicability of the exemptions from the registration
requirements under the Securities Act of 1933, as amended, and registration or
qualification under state securities laws relied upon by the Company and Manager
in offering and selling the Investor Units or otherwise violate any federal or
state securities laws;
 
11.1.5 The Manager, with advice of counsel, must determine that, despite such
transfer, Investor Units will not be deemed traded on an established securities
market or readily tradable on a secondary market (or the substantial equivalent
thereof) under the provisions applicable to publicly traded partnership status;
provided, however, in no event may any Member transfer any Investor Units if
such transfer would cause the Company to have more than 100 Owners without the
express prior written consent of the Manager, which consent may be withheld in
the Manager’s sole and absolute discretion;
 
11.1.6 Any such transfer shall be by a written instrument of assignment, the
terms of which are not in contravention of any of the provisions of this
Agreement, and which has been duly executed by the assignor of such Investor
Units and accepted by the Manager in writing. Upon such acceptance by the
Manager, such an assignee shall take subject to all terms of this Agreement and
shall become an Economic Interest Owner; and
 
11.1.7 A transfer fee shall be paid by the transferring Member in such amount as
may be required by the Manager to cover all reasonable expenses, including
attorneys’ fees, connected with such assignment.
 
11.1.8 The transfer would not cause a default or otherwise accelerate any
payment date on any loan obtained by the Company.



16



--------------------------------------------------------------------------------

 
11.1.9 The minimum Interest that may be transferred is the lesser of one
Investor Unit or the Member’s entire interest in the Company.
 
11.2 Substituted Member.
 
11.2.1 Conditions to be Satisfied. No Economic Interest Owner shall have the
right to become a Substituted Member unless the Manager shall consent thereto in
accordance with Section 11.2.2 and all of the following conditions are
satisfied:
 
(a) A duly executed and acknowledged written instrument of assignment shall have
been filed with the Company, which instrument shall specify the number of
Investor Units being assigned and set forth the intention of the assignor that
the assignee succeed to the assignor’s interest as a Substituted Member in his
place;
 
(b) The assignor and assignee shall have executed, acknowledged and delivered
such other instruments as the Manager may deem necessary or desirable to effect
such substitution, which may include an opinion of counsel regarding the effect
and legality of any such proposed transfer, and which shall include: (i) the
written acceptance and adoption by the Economic Interest Owner of the provisions
of this Agreement; and (ii) the execution, acknowledgment and delivery to the
Manager of a special power of attorney, the form and content of which are more
fully described herein; and
 
(c) A transfer fee sufficient to cover all reasonable expenses connected with
such substitution shall have been paid to the Company.
 
Notwithstanding the foregoing, so long as any obligation pursuant to the Loan
Documents remains outstanding, no additional or Substituted Member may be
admitted unless approved by the Lenders.
 
11.2.2 Consent of Manager. The consent of the Manager shall be required to admit
an Economic Interest Owner as a Substituted Member. The granting or withholding
of such consent shall be within the sole and absolute discretion of the Manager.
 
11.2.3 Consent of Member. By executing or adopting this Agreement, each Member
hereby consents to the admission of additional or Substituted Members, and to
any Economic Interest Owner becoming a Substituted Member upon consent of the
Manager and in compliance with this Agreement.
 
11.3 Rights of Economic Interest Owner. An Economic Interest Owner shall be
entitled to receive Distributions from the Company attributable to the interest
acquired by reason of such assignment from and after the effective date of the
assignment; provided, however, that notwithstanding anything herein to the
contrary, the Company shall be entitled to treat the assignor of such interest
as the absolute owner thereof in all respects, and shall incur no liability for
allocations of Net Income and Net Loss or Distributions, or for the transmittal
of reports or accounting until the written instrument of assignment has been
received by the Company and recorded on its books. The effective date of such
assignment shall be the date on which all of the requirements of this Section
have been complied with, subject to Section 4.8.
 
11.4 Right to Inspect Books. Economic Interest Owners shall have no right to
inspect the Company’s books or records, to vote on Company matters, or to
exercise any other right or privilege as Members, until they are admitted to the
Company as Substituted Members, except as provided in the Act.



17



--------------------------------------------------------------------------------

 
11.5 Assignment of 50% or More of Investor Units. No assignment of any Investor
Units may be made if the Investor Units to be assigned, when added to the total
of all other Investor Units and Manager interests assigned within the 13
immediately preceding months, would, in the opinion of counsel for the Company,
result in the termination of the Company under the Code.
 
11.6 Transfer Subject to Law. No assignment, sale, transfer, exchange or other
disposition of any Investor Units may be made except in compliance with the
applicable governmental laws and regulations, including state and federal
securities laws.
 
11.7 Termination of Membership Interest. Upon the transfer of an Investor Unit
in violation of this Agreement or the occurrence of a Dissolution Event as to
such Member which does not result in the dissolution of the Company, the
Membership Interest of a Member shall be converted into an Economic Interest or
purchased by the Company as provided herein.
 
11.8 Transfer by Operation of the Loan Documents. Other than this Section 11.8,
this Section 11 shall not apply to any transfer occurring pursuant to operation
of the Loan Documents, and the Manager shall admit any such transferee as a
Member of the Company; provided, however that the Lender exercising its rights
pursuant to the Loan Documents shall certify in writing to the Manager that: (i)
such admission is in accordance with the Loan Documents and (ii) the Lender has
elected to exercise its rights under the Loan Documents to: (x) succeed to the
interests of a Member in the Company or (y) sell the Investor Units or (z) name
a transferee.
 
12. Books, Records, Accounting and Reports.
 
12.1 Records, Audits and Reports. The Company shall maintain at its principal
office the Company’s records and accounts of all operations and expenditures of
the Company including the following:
 
12.1.1 A current list in alphabetical order of the full name and last known
business or resident address of each Owner and Manager, together with the
Capital Contribution and the share in profits and losses of each Owner;
 
12.1.2 A copy of the Certificate of Formation and all amendments thereto,
together with any powers of attorney pursuant to this Agreement;
 
12.1.3 Copies of the Company’s federal, state, and local income tax or
information returns and reports, if any, for the six most recent taxable years;
 
12.1.4 Copies of this Agreement and any amendments thereto together with any
powers of attorney pursuant to which any written accounting or any amendments
thereto were executed;
 
12.1.5 Copies of any financial statements of the Company, if any, for the six
most recent years; and
 
12.1.6 The Company’s books and records as they relate to the internal affairs of
the Company for at least the current and past four fiscal years.
 
12.2 Delivery to Members and Inspection. Each Member has the right, upon
reasonable written request for purposes related to the interest of that person
as a Member, to receive from the Company:



18



--------------------------------------------------------------------------------

 
(a) True and full information regarding the status of the business and financial
condition of the Company;
 
(b) Promptly after becoming available, a copy of the Company’s Federal, state,
and local income tax or information returns and reports for each year;
 
(c) A current list of the name and last known business, residence or mailing
address of each Member and Manager;
 
(d) A copy of this Agreement and the Certificate of Formation and all amendments
thereto, together with executed copies of any written powers of attorney
pursuant to which this Agreement and any certificate and all amendments thereto
have been executed; and
 
(e) True and full information regarding the amount of cash and description and
statement of the agreed value of any property or services contributed by each
Member and which each Member has agreed to contribute in the future, and the
date on which each became a Member.
 
(f) Any information required to be made available to a Member pursuant to
Section 18-305 of the Act or any other applicable law.
 
12.3 Annual Report.
 
12.3.1 The Manager will cause the Company, at the Company’s expense, to prepare
an unaudited annual report containing a year end balance sheet, income statement
and a statement of changes in financial position. Copies of such statements
shall be distributed to each Member within 75 days after the close of each
fiscal year of the Company.
 
12.3.2 Upon the vote of Members who own thirty percent (30%) or more of the
Investor Units (including Investor Units owned or controlled by the Manager or
its Affiliates), the Manager will use its best efforts to obtain in the future
audited financial statements for the Property’s operation. Such audited
financial statements shall be at the Company’s sole cost and expense.
 
12.4 Tax Information. The Manager shall cause the Company, at the Company’s
expense, to prepare and timely file income tax returns for the Company with the
appropriate authorities, and shall cause all Company information necessary in
the preparation of the Owners’ individual income tax returns to be distributed
to the Owners not later than 75 days after the end of the Company’s fiscal year.
 
13. Termination and Dissolution of the Company.
 
13.1 Dissolution of Company. The Company shall be dissolved, and its affairs
wound up upon the earliest to occur of the following:
 
13.1.1 A determination by the Manager, with a Requisite Vote, to terminate the
Company;
 
13.1.2 The sale of the Property or the receipt of the final payment on any
seller financing provided by the Company on the sale of the Property, if later,
unless the Company holds securities of another company which cannot be
distributed, in which case the Company will be dissolved as soon as possible
upon such distribution; or



19



--------------------------------------------------------------------------------

 
13.1.3 The termination of the legal existence of the last remaining member of
the Company or the occurrence of any other event which terminates the continued
membership of the last remaining member of the Company in the Company unless the
Company is continued without dissolution in a manner permitted by this Agreement
or the Act; or
 
13.1.4 The entry of a decree of judicial dissolution under Section 18-802 of the
Act.
 
Upon the occurrence of any event that causes the last remaining Member of the
Company to cease to be a Member of the Company (other than upon continuation of
the Company without dissolution upon (i) an assignment by such Member of all of
its limited liability company interest in the Company and the admission of the
transferee pursuant to Section 11.2, or (ii) the resignation of such Member and
the admission of an additional member of the Company pursuant to Section 13.3),
to the fullest extent permitted by law, the personal representative of such
member is hereby authorized to, and shall, within 90 days after the occurrence
of the event that terminated the continued membership of such member in the
Company, agree in writing (i) to continue the Company and (ii) to the admission
of the personal representative or its nominee or designee, as the case may be,
as a substitute member of the Company, effective as of the occurrence of the
event that terminated the continued membership of the last remaining Member of
the Company.
 
13.2 Events of Dissolution. Notwithstanding any provision hereof to the
contrary, to the extent permissible under applicable Federal and state tax and
other applicable law, the vote of a majority-in-interest of the remaining
Members is sufficient to continue the existence of the Company upon the
occurrence of any of the events set forth in Section 13.1.1. If such vote is not
obtained, for so long as any Obligations are outstanding, to the fullest extent
permitted by law, the Company shall not liquidate the Property without first
obtaining approval of the Lenders. In any event, such holder may, to the fullest
extent provided by law, continue to exercise all of its rights under the
existing security agreements or mortgages until the Loans have been paid in full
or otherwise completely discharged.
 
13.3 Restriction on Termination. Notwithstanding any other provision of this
Agreement, the Bankruptcy of a Member or Special Member shall not cause the
dissolution of the Company, and upon the occurrence of such an event the Company
shall continue without dissolution. So long as any obligation pursuant to the
Loan Documents is outstanding, no Member may resign without the prior written
approval of the Lenders if such consent is required by the Loan Documents. If a
Member is permitted to resign pursuant to this Section 13.3, an additional
member of the Company shall be admitted to the Company, subject to the approval
of the Lenders, if such approval is required by the Loan Documents, upon its
execution of an instrument signifying its agreement to be bound by the terms and
conditions of this Agreement, which instrument may be a counterpart signature
page to this Agreement. Such admission shall be deemed effective immediately
prior to the resignation and, immediately following such admission, the
resigning Member shall cease to be a Member of the Company.
 
13.4 Termination. The Company shall terminate when (i) all of the assets of the
Company, after payment of or due provision for all debts, liabilities and
obligations of the Company shall have been distributed to the Members in the
manner provided for in this Agreement and (ii) the Certificate of Formation
shall have been canceled in the manner required by the Act. The existence of the
Company as a separate legal entity shall continue until cancellation of the
Certificate of Formation as provided in the Act.
 
13.5 Liquidation of Assets. Upon a dissolution of the Company, the Manager (or
in case there is no Manager, the Members or person designated by a Requisite
Vote) shall take full account of the



20



--------------------------------------------------------------------------------

 
Company assets and liabilities, shall liquidate the assets as promptly as is
consistent with obtaining the fair market value thereof, and shall apply and
distribute the proceeds therefrom in the following order:
 
13.5.1 To creditors in satisfaction of the liabilities of the Company (whether
by payment or the making of reasonable provision for payment thereof); and
 
13.5.2 To the Members in accordance with Section 5.2 hereof.
 
13.6 Distributions Upon Dissolution. Each Member shall look solely to the assets
of the Company for all Distributions and its Capital Contributions, and shall
have no recourse therefor (upon dissolution or otherwise) against any Manager or
any Member.
 
13.7 Liquidation of Member’s Interest. If there is a Liquidation of a Member’s
interest in the Company, any liquidating Distribution pursuant to such
Liquidation shall be made only to the extent of the positive Capital Account
balance, if any, of such Member for the taxable year during which such
Liquidation occurs after proper adjustments for allocations and Distributions
for such taxable year up to the time of Liquidation. Such Distributions shall be
made by the end of the taxable year of the Company during which such Liquidation
occurs, or if later, within 90 days after such Liquidation.
 
14.
 
Special and Limited Power of Attorney.

 
14.1 Power of Attorney. Triple Net Properties, LLC shall at all times during the
term of the Company have a special and limited power of attorney as the
attorney-in-fact for each Member, with power and authority to act in the name
and on behalf of each such Member to execute, acknowledge, and swear to in the
execution, acknowledgment and filing of documents which are not inconsistent
with the provisions of this Agreement and which may include, by way of
illustration but not by limitation, the following:
 
14.1.1 This Agreement, as well as any amendments to the foregoing which, under
the laws of the State of Delaware or the laws of any other state, are required
to be filed or which the Manager shall deem it advisable to file;
 
14.1.2 Any other instrument or document that may be required to be filed by the
Company under the laws of any state or by any governmental agency or which the
Manager shall deem it advisable to file;
 
14.1.3 Any instrument or document that may be required to effect the
continuation of the Company, the admission of Substituted Members, or the
dissolution and termination of the Company (provided such continuation,
admission or dissolution and termination are in accordance with the terms of
this Agreement);
 
14.1.4 Any contract for purchase or sale of real estate, and any deed, deed of
trust, mortgage, or other instrument of conveyance or encumbrance, with respect
to its tenant in common interest in the Property; and
 
14.1.5 Any and all other instruments as the Manager may deem necessary or
desirable to effect the purposes of this Agreement and carry out fully its
provisions.
 
14.2 Provision of Power of Attorney. The special and limited power of attorney
granted to Triple Net Properties, LLC:



21



--------------------------------------------------------------------------------

 
14.2.1 Is a special power of attorney coupled with an interest, is irrevocable,
shall survive the death, incapacity, termination or dissolution of the granting
Member, and is limited to those matters herein set forth;
 
14.2.2 May be exercised by Triple Net Properties, LLC by and through one or more
of the officers of Triple Net Properties, LLC, for each of the Members by the
signature of Triple Net Properties, LLC acting as attorney-in-fact for all of
the Members, together with a list of all Members executing such instrument by
their attorney-in-fact or by such other method as may be required or requested
in connection with the recording or filing of any instrument or other document
so executed; and
 
14.2.3 Shall survive an assignment by a Member of all or any portion of his
Investor Units except that, where the assignee of the Investor Units owned by
the Member has been approved by the Manager for admission to the Company as a
Substituted Member, the special power of attorney shall survive such assignment
for the sole purpose of enabling Triple Net Properties, LLC to execute,
acknowledge and file any instrument or document necessary to effect such
substitution.
 
14.3 Notice to Members. The Manager shall promptly furnish to a Member a copy of
any amendment to the Agreement executed by Triple Net Properties, LLC pursuant
to a power of attorney from the Member.
 
15. Relationship of This Agreement to the Act. Many of the terms of this
Agreement are intended to alter or extend provisions of the Act as they may
apply to the Company or the Members. Any failure of this Agreement to mention or
specify the relationship of such terms to provisions of the Act that may affect
the scope or application of such terms shall not be construed to mean that any
of such terms is not intended to be an operating agreement provision authorized
or permitted by the Act or which in whole or in part alters, extends or
supplants provisions of the Act as may be allowed thereby.
 
16. Amendment of Agreement.
 
16.1 Admission of Member. Amendments to this Agreement for the admission of any
Member or Substitute Member shall not, if in accordance with the terms of this
Agreement, require the consent of any Member.
 
16.2 Amendments with Consent of Member. In addition to any amendments otherwise
authorized herein, this Agreement may be amended by the Manager with a Requisite
Vote of the Members.
 
16.3 Amendments Without Consent of the Members. In addition to the Amendments
authorized pursuant to Section 4.9 or otherwise authorized herein, the Manager
may amend this Agreement, without the consent of any of the Members, to (i)
change the name and/or principal place of business of the Company, or (ii)
decrease the rights and powers of the Manager (so long as such decrease does not
impair the ability of the Manager to manage the Company and conduct its business
and affairs); provided, however, that no amendment shall be adopted pursuant to
this Section 16.3 unless the adoption thereof (A) is for the benefit of or not
adverse to the interests of the Members, (B) is not inconsistent with Section 7,
and (C) does not affect the limited liability of the Members or the status of
the Company as a partnership for Federal income tax purposes.
 
16.4 Execution and Recording of Amendments. Any amendment to this Agreement
shall be executed by the Manager and by Triple Net Properties, LLC, as
attorney-in-fact for the Members, pursuant to the power of attorney contained in
Section 14. After the execution of such amendment, the Manager shall also
prepare and record or file any certificate or other document which may be
required to



22



--------------------------------------------------------------------------------

 
be recorded or filed with respect to such amendment, either under the Act or
under the laws of any other jurisdiction in which the Company holds any Property
or otherwise does business.
 
17. Miscellaneous.
 
17.1 Counterparts. This Agreement may be executed in several counterparts, and
all so executed shall constitute one Agreement, binding on all of the parties
hereto, notwithstanding that all of the parties are not signatory to the
original or the same counterpart.
 
17.2 Successors and Assigns. The terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of the successors and assigns of the
respective Members.
 
17.3 Severability. In the event any sentence or Section of this Agreement is
declared by a court of competent jurisdiction to be void, such sentence or
Section shall be deemed severed from the remainder of this Agreement and the
balance of this Agreement shall remain in full force and effect.
 
17.4 Notices. All notices under this Agreement shall be in writing and shall be
given to the Member or Economic Interest Owner entitled thereto, by personal
service or by mail, posted to the address maintained by the Company for such
person or at such other address as he may specify in writing.
 
17.5 Manager’s Address. The name and address of the Manager is as follows:
 
Triple Net Properties, LLC
1551 N. Tustin Avenue, Suite 650
Santa Ana, California 92705
Attn: Anthony W. Thompson, President
 
17.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to conflict of
laws principles), where this Agreement is made and entered into.
 
17.7 Captions. Section titles or captions contained in this Agreement are
inserted only as a matter of convenience and reference. Such titles and captions
in no way define, limit, extend or describe the scope of this Agreement nor the
intent of any provisions hereof.
 
17.8 Gender. Whenever required by the context hereof, the singular shall include
the plural, and vice versa, the masculine gender shall include the feminine and
neuter genders, and vice versa.
 
17.9 Time. Time is of the essence with respect to this Agreement.
 
17.10 Additional Documents. Each Member, upon the request of the Manager, shall
perform any further acts and execute and deliver any documents which may be
reasonably necessary to carry out the provisions of this Agreement, including,
but not limited to, providing acknowledgment before a Notary Public of any
signature made by a Member.
 
17.11 Descriptions. All descriptions referred to in this Agreement are expressly
incorporated herein by reference as if set forth in full, whether or not
attached hereto.
 
17.12 Binding Arbitration. Any controversy arising out of or related to this
Agreement or the breach thereof or an investment in the Investor Units shall be
settled by arbitration in Orange County, California, in accordance with the
rules of The American Arbitration Association (the “AAA”), and



23



--------------------------------------------------------------------------------

 
judgment entered upon the award rendered may be enforced by appropriate judicial
action. The arbitration panel shall consist of one member, which shall be the
mediator if mediation has occurred or shall be a person agreed to by each party
to the dispute within 30 days following notice by one party that he desires that
a matter be arbitrated. If there was no mediation and the parties are unable
within such 30 day period to agree upon an arbitrator, then the panel shall be
one arbitrator selected by the Orange County office of The American Arbitration
Association, which arbitrator shall be experienced in the area of real estate
and limited liability companies and who shall be knowledgeable with respect to
the subject matter area of the dispute. The losing party shall bear any fees and
expenses of the arbitrator, other tribunal fees and expenses, reasonable
attorney’s fees of both parties, any costs of producing witnesses and any other
reasonable costs or expenses incurred by him or the prevailing party or such
costs shall be allocated by the arbitrator. The arbitration panel shall render a
decision within 30 days following the close of presentation by the parties of
their cases and any rebuttal. The parties shall agree within 30 days following
selection of the arbitrator to any prehearing procedures or further procedures
necessary for the arbitration to proceed, including interrogatories or other
discovery; provided, in any event each Member shall be entitled to discovery.
This Section 17.12 shall be construed to the maximum extent possible to comply
with the laws of the State of Delaware, including the Uniform Arbitration Act
(10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If, nevertheless,
it shall be determined by a court of competent jurisdiction that any provision
or wording of this Section 17.12, including any commercial arbitration rules or
rules of the AAA shall be invalid or unenforceable under the Delaware
Arbitration Act or other applicable law, such invalidity shall not invalidate
all of this Section 17.12. In that case, this Section 17.12 shall be construed
so as to limit any term or provision so as to make it valid or enforceable
within the requirements of the Delaware Arbitration Act or other applicable law,
and, in the event such term or provision cannot be so limited, this Section
17.12 shall be construed to omit such invalid or unenforceable provision.
 
17.13 Venue. Any action relating to or arising out of this Agreement may be
brought in a court of competent jurisdiction located in Orange County,
California.
 
17.14 Partition. The Members agree that the assets of the Company are not and
will not be suitable for partition. Accordingly, each of the Members hereby
irrevocably waives (to the fullest extent permitted by law) any and all rights
that he may have, or may obtain, to maintain any action for partition of any of
the assets of the Company.
 
17.15 Integrated and Binding Agreement. This Agreement contains the entire
understanding and agreement among the Members with respect to the subject matter
hereof, and there are no other agreements, understandings, representations or
warranties among the Members other than those set forth herein except the
Subscription Documents. This Agreement may be amended only as provided in this
Agreement. Notwithstanding any other provision of this Agreement, the Members
agree that this Agreement constitutes a legal, valid and binding agreement of
the Members, and is enforceable against the Members by the Manager, in
accordance with its terms. In addition, the Manager shall be an intended
beneficiary of this Agreement.
 
17.16 Legal Counsel. Each Member acknowledges and agrees that counsel
representing the Company, the Manager and its Affiliates does not represent and
shall not be deemed under the applicable codes of professional responsibility to
have represented or to be representing any or all of the Members, other than the
Manager, in any respect. In addition, each Member consents to the Manager hiring
counsel for the Company which is also counsel to one or more of the Managers.
 
18. Separateness Covenants.



24



--------------------------------------------------------------------------------

 
18.1 So long as there are any Obligations outstanding, without the prior written
consent of Lenders and/or the then-current holders or servicers of the Loans,
the Company:
 
(i) shall have as its sole purpose as described in Section 1.3, and shall not
engage in any business other than as is incident, necessary and appropriate to
accomplish the foregoing;
 
(ii) shall not own any assets other than the Membership Interests in Congress
Center, LLC, and such assets are and will be owned and held solely by the
Company in its own name;
 
(iii) except as permitted by the Loan Documents, shall not incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
Obligations);
 
(iv) shall not enter into any contract, transaction or agreement with the Member
or any Affiliate or constituent party of the Company or the Member except upon
terms and conditions that are intrinsically fair and substantially similar to
those that would be available on arm-lengths basis with third parties other than
the Member or such Affiliate or constituent party;
 
(v) shall not make any loans or advances in the nature of loans to the Member or
any other Affiliate of the Company or any constituent party to any thereof or to
any other Person, and shall not purchase or hold obligations or securities of
the Member or any of its Affiliates or constituent parties. Legal distributions
by the Company to the Members shall not be deemed to violate this provision;
 
(vi) shall pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its own assets as the same shall become
due, and shall not pay the expenses or liabilities of any other Person
(including any of its Affiliates or constituent parties);
 
(vii) shall do all things reasonably necessary to observe organizational
formalities and preserve its existence;
 
(viii) shall not amend, modify or otherwise change this Agreement, the
Certificate (other than as required by law) or any other governing document
including, without limitation, this Section 18;
 
(ix) shall maintain its financial statements, bank accounts, books and records
in its own name and separate from those of any of its Affiliates, its
constituent parties and any other Person, provided, however, the Company’s
assets may be included in a consolidated financial statement of its Affiliates
if (x) inclusion on such a consolidated financial statement is required to
comply with the requirements of generally acceptable accounting principles, (y)
such consolidated financial statements contain a footnote to the effect that the
Company’s assets are owned by the Company, that the Company’s separate assets
and liabilities are neither available to pay the debts of its Affiliates nor
constitute obligations of its Affiliates, and that they are being included on
the financial statements of its Affiliates solely to comply with generally
accepted accounting principles, and (z) its assets and liabilities are listed on
the Company’s own balance sheet; and it shall use commercially reasonable
efforts not to permit its assets to be listed as assets on the financial
statements of any other Person, provided, however, that such restriction shall
not preclude any Person from listing its ownership interests in the Company as
an asset on its financial statements;
 
(x) unless otherwise mandated by applicable law or if under applicable law the
Company is treated as a so called “disregarded entity,” shall file its tax
returns, if any, separate from those of any other Person, and shall not file
consolidated tax returns with any other Person at the federal or state level;



25



--------------------------------------------------------------------------------

 
(xi) shall at all times hold itself out to the public as a legal entity separate
and distinct from any other entity (including any Affiliate of the Company or
any constituent party of the Company), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, and shall not identify itself or any of its Affiliate as a division or
part of the other;
 
(xii) shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
(xiii) shall use only checks bearing its own name and not that of any Member or
any of its Affiliates or any other Person;
 
(xiv) to the fullest extent permitted by law, shall not seek or consent to any
dissolution, winding up, liquidation, consolidation or merger, in whole or in
part, of the Company;
 
(xv) shall not commingle any of its funds or other assets with those of any
Member, any Affiliate, or any of their constituent parties or any other Person;
 
(xvi) shall maintain its assets in such a manner that it would not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate or any other Person;
 
(xvii) shall not assume, guarantee, become obligated for or hold itself out to
be responsible for the debts or obligations of any other Person (including any
of its Affiliates or constituent parties) or the decisions or actions respecting
the daily business or affairs of any other Person;
 
(xviii) shall not pledge its assets for the benefit of any other Person (other
than Administrative Agent under, and pursuant to, and as such term is defined
in, the Loan Documents); provided that the Company may pledge its Membership
Interest in Congress Center, LLC to any or all of the Lenders as security for
the Loans;
 
(xix) shall not request, require or permit any other Person to guaranty or
become obligated for its debts, except as required by Administrative Agent in
the Environmental Indemnity Agreement and the Guaranty, if any (as such terms
are defined in the Loan Documents) or, in the case of the general partner of a
partnership, as may occur under applicable law;
 
(xx) shall not permit any Affiliate or any constituent party independent (i.e.,
other than on behalf of the Company) access to its bank accounts;
 
(xxi) shall pay the salaries of its own employees, if any, from its own funds
and shall maintain a sufficient number of employees in light of its contemplated
business operations; and
 
(xxii) shall allocate fairly and reasonably any overhead expenses that are
shared with any Affiliate, including, without limitation, expenses incurred for
shared office space and services performed for it by any employee of an
Affiliate.
 
18.2 Notwithstanding any other provision to the contrary in this Agreement, so
long as there are any Obligations outstanding, neither the Company nor any other
Person on behalf of the Company shall file or consent to the filing of any
petition, either voluntary or involuntary, take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, or make an
assignment for the benefit of creditors except with the consent of the Members;



26



--------------------------------------------------------------------------------

 
Failure of the Company, or any Member or the Manager on behalf of the Company,
to comply with any of the foregoing covenants or any other covenants in this
Agreement shall not effect the status of the company as a separate legal entity
or the limited liability of the Members or the Manager.
 
IN WITNESS WHEREOF, the undersigned have set their hands to this Agreement as of
the date first set forth in the preamble.
 
          MANAGER:
     
TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
           
By:
 

--------------------------------------------------------------------------------

               
Anthony W. Thompson, President
          INITIAL MEMBER:
     
TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
           
By:
 

--------------------------------------------------------------------------------

               
Anthony W. Thompson, President
          SPECIAL MEMBER:
     
TRIPLE NET PROPERTIES REALTY, INC.,
a California corporation
           
By:
 

--------------------------------------------------------------------------------

               
Anthony W. Thompson, President



27



--------------------------------------------------------------------------------

 
EXHIBIT A
DEFINITIONS
 
“Act” shall mean the Delaware Limited Liability Company Act, as the same may be
amended from time to time.
 
“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:
 
(i) Credit to such Capital Account any amounts which the Member is obligated to
restore and the Member’s share of Member Minimum Gain and Company Minimum Gain
and;
 
(ii) Debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).
 
“Affiliate” shall mean (i) any person directly or indirectly controlling,
controlled by or under common control with another person; (ii) a person owning
or controlling 10% or more of the outstanding voting securities of such other
person; (iii) any officer, director or partner of such other person; and (iv) if
such other person is an officer, director or partner, any company for which such
person acts in any capacity. The term “person” shall include any natural person,
corporation, partnership, trust, unincorporated association or other legal
entity.
 
“Agreement” shall mean this Operating Agreement, as amended from time to time.
This Operating Agreement shall constitute a limited liability company agreement
within the meaning of 18-101(7) of the Act.
 
“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged as bankrupt or insolvent, or has entered against
it an order for relief, in any bankruptcy or insolvency proceedings, (iv) files
a petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.
 
“Book Gain” shall mean the excess, if any, of the fair market value of the
property over its adjusted basis for federal income tax purposes at the time a
valuation of the property is required under this Agreement or Treasury
Regulations Section 1.704-1(b) for purposes of making adjustments to the Capital
Accounts.
 
“Book Loss” shall mean the excess, if any, of the adjusted basis of the property
for federal income tax purposes over its fair market value at the time a
valuation of the property is required under this Agreement or Treasury
Regulations Section 1.704-1(b) for purposes of making adjustments to the Capital
Accounts.



(i)



--------------------------------------------------------------------------------

 
“Book Value” shall mean the adjusted basis of property for federal income tax
purposes increased or decreased by Book Gain, Book Loss, Built-In Gain and
Built-In Loss as reduced by depreciation, amortization or other cost recovery
deductions, or otherwise, based on such Book Value.
 
“Built-In Gain (or Loss)” shall mean the amount, if any, by which the agreed
value of contributed property exceeds (or is lesser than) the adjusted basis of
property contributed to the Company by a Member immediately after its
contribution by the Member to the capital of the Company.
 
“Capital Account” with respect to any Member (or such Member’s assignee) shall
mean such Member’s initial Capital Contribution adjusted as follows:
 
(i) A Member’s Capital Account shall be increased by:
 
(a) such Member’s share of Net Income;
 
(b) any income or gain specially allocated to a Member and not included in Net
Income or Net Loss;
 
(c) any additional cash Capital Contribution made by such Member to the Company;
and
 
(d) the fair market value of any additional Capital Contribution consisting of
property contributed by such Member to the capital of the Company reduced by any
liabilities assumed by the Company in connection with such contribution or to
which the property is subject.
 
(ii) A Member’s Capital Account shall be reduced by:
 
(a) such Member’s share of Net Loss;
 
(b) any deduction specially allocated to a Member and not included in Net Income
or Net Loss;
 
(c) any cash Distribution made to such Member; and
 
(d) the fair market value, as agreed to by the Manager and the Members pursuant
to a Requisite Vote, of any property (reduced by any liabilities assumed by the
Member in connection with the Distribution or to which the distributed property
is subject) distributed to such Member; provided that, upon liquidation and
winding up of the Company, unsold property will be valued for Distribution at
its fair market value and the Capital Account of each Member before such
Distribution shall be adjusted to reflect the allocation of gain or loss that
would have been realized had the Company then sold the property for its fair
market value. Such fair market value shall not be less than the amount of any
nonrecourse indebtedness that is secured by the property.
 
Property other than money may not be contributed to the Company except as
specifically provided in this Agreement. Property of the Company may not be
revalued for purposes of calculating Capital Accounts unless the Manager and the
Members pursuant to a Requisite Vote agree on the fair market value of the
property and Company complies with the requirements of Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) and (g); provided, however, for purposes of
calculating Book Gain or Book Loss (but not for purposes of adjusting Capital
Accounts to reflect the contribution and distribution of



(ii)



--------------------------------------------------------------------------------

such property), the fair market value of property shall be deemed to be no less
than the outstanding balance of any nonrecourse indebtedness secured by such
property.
 
The Capital Account of a Substituted Member shall include the Capital Account of
his transferor. Notwithstanding anything to the contrary in this Agreement, the
Capital Accounts shall be maintained in accordance with Treasury Regulations
Section 1.704-1(b). References in this Agreement to the Treasury Regulations
shall include corresponding subsequent provisions.
 
“Capital Contribution” shall mean the gross amount invested in the Company by a
Member and shall be equal in amount to the cash purchase price paid by such
Member for the Investor Units sold to him by the Company. In the plural,
“Capital Contributions” shall mean the aggregate amount invested by all of the
Members in the Company and shall equal, in total, the sum of the amount
attributable to the purchase of Investor Units and the contributions of the
Manager.
 
“Capital Transaction” shall mean any financing, refinancing, sale, exchange, or
other disposition or condemnation of, or casualty to, the Property.
 
“Cash from Capital Transactions” shall mean the net cash realized by the Company
from any Capital Transaction after payment of all cash expenditures of the
Company, including, but not limited to, all fees payable to the Manager or
Affiliates, all payments of principal and interest on indebtedness, and such
reserves and retentions as the Manager reasonably determines to be necessary and
desirable in connection therewith.
 
“Cash from Operations” shall mean the net cash realized by the Company from any
source other than a Capital Transaction, after payment of all cash expenditures
of the Company, including, but not limited to, all operating expenses including
all fees payable to the Manager or Affiliates, all payments of principal and
interest on indebtedness, expenses for repairs and maintenance, capital
improvements and replacements, and such reserves and retentions as the Manager
reasonably determines to be necessary and desirable in connection with Company
operations with its then existing assets and any anticipated acquisitions.
 
“Certificate of Formation” shall mean the Certificate of Formation of the
Company as filed with the Secretary of State of the State of Delaware as the
same may be amended or restated from time to time.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequently enacted federal revenue laws.
 
“Company” shall refer to NNN Congress Center Member, LLC.
 
“Company Minimum Gain” shall meaning “partnership minimum gain” as set forth in
Treasury Regulations Sections 1.704-2(d).
 
“Cunningham Loan” shall mean loans to the Company to acquire the
tenant-in-common interest in the Property, pay operating expenses or for any
other business purpose made by Cunningham Lending Group, LLC, an Affiliate of
Thompson. Any such loan shall bear interest at Cunningham Lending Group, LLC’s
cost of funds not to exceed 12% per annum (or, if less, the maximum rate allowed
by law).
 
“Depository Account” shall have the meaning set forth in Section 3.1.5.
 
“Distributable Cash” shall mean Cash from Operations, and Capital Contributions
determined by the Manager to be available for Distribution to the Members.



(iii)



--------------------------------------------------------------------------------

 
“Distribution” shall refer to any money or other property transferred without
consideration (other than repurchased Investor Units) to Members or Owners with
respect to their Investor Units in the Company.
 
“Economic Interest” shall mean an interest in the Net Income, Net Loss and
Distributions of the Company but shall not include any right to vote or to
participate in the management of the Company.
 
“Economic Interest Owner” shall mean the owner of an Economic Interest who is
not a Member.
 
“Impound Release Date” shall have the meaning set forth in Section 3.1.5.
 
“Initial Member” shall refer to Triple Net Properties, LLC, in its capacity as a
member of the Company.
 
“Interest” or “Interests” shall mean a Membership Interest or an Economic
Interest.
 
“Investor Unit” shall represent an interest in the Company entitling the owner
of the Investor Unit if admitted as a Member to the respective voting and other
rights afforded to a Member holding an Investor Unit, and affording to such
Member a share in Net Income, Net Loss and Distributions as provided for in this
Agreement.
 
“Lender” or “Lenders” means any or all (as applicable) of Fleet National Bank,
Agent and Fleet Real Estate, Inc., d/b/a Trisail Funds, Agent, and either of
their successors and assigns.
 
“Liquidation” means in respect to the Company the earlier of the date upon which
the Company is terminated under Section 708(b)(1) of the Code or the date upon
which the Company ceases to be a going concern (even though it may exist for
purposes of winding up its affairs, paying its debts and distributing any
remaining balance to its Members), and in respect to a Member where the Company
is not in Liquidation means the date upon which occurs the termination of the
Member’s entire interest in the Company by means of a distribution or the making
of the last of a series of Distributions (whether or not made in more than one
year) to the Member by the Company.
 
“Loans” means those loans to Congress Center, LLC and certain other
tenants-in-common in the principal amounts of $90,000,000 and $15,000,000 from
the Lender(s).
 
“Loan Documents” means the joinder agreement between the Company and the
Lenders, the ownership interests pledge and security agreements, the guaranty
agreements and any and all documents related thereto.
 
“Management Agreement” shall refer to the Management Agreement between the
Property Manager, as property manager, and the tenants-in-common, with respect
to the management and operation of the Property.
 
“Manager” means the persons designated as managers of the Company from time to
time. The initial manager of the Company is Triple Net Properties, LLC, a
Virginia limited liability company. A Manager is hereby designated as a
“manager” of the Company within the meaning of Section 18-101(10) of the Act.
 
“Member” shall mean any holder of an Investor Unit who is admitted to the
Company as a Member, in such Person’s capacity as a member of the Company.
 
“Member Minimum Gain” shall mean “partner nonrecourse debt minimum gain” as
determined under Treasury Regulations Section 1.704-2(i)(3).



(iv)



--------------------------------------------------------------------------------

 
“Member Nonrecourse Debt” shall mean “partner nonrecourse debt” as set forth in
Treasury Regulations Section 1.704-2(b)(4).
 
“Member Nonrecourse Deductions” shall mean of “partner nonrecourse deductions,”
and the amount thereof shall be, as set forth in Treasury Regulations Section
1.704-2(i).
 
“Membership Interest” shall mean a Member’s entire limited liability company
interest in the Company including such Member’s Economic Interest and such
voting and other rights and privileges that the Member may enjoy by being a
Member.
 
“Memorandum” shall mean the Company’s Confidential Private Placement Memorandum
dated October 15, 2002, for the sale of the Investor Units.
 
“Net Capital Contribution” of any Member shall be equal to the excess, if any,
of (i) the aggregate Capital Contributions of such Member based on $5,000 per
Unit over (ii) the aggregate Distributions to such Member.
 
“Net Income” or “Net Loss” shall mean, respectively, for each taxable year of
the Company the taxable income and taxable loss (exclusive of Built-In Gain or
Loss) of the Company as determined for federal income tax purposes in accordance
with Section 703(a) or the Code (including all items of income, gain, loss, or
deduction required to be separately stated pursuant to Section 703(a)(1) of the
Code) (other than any specific item of income, gain (exclusive of Built-In
Gain), loss (exclusive of Built-In Loss), deduction or credit subject to special
allocation under this Agreement), with the following modifications:
 
(i) The amount determined above shall be increased by any income exempt from
federal income tax;
 
(ii) The amount determined above shall be reduced by any expenditures described
in Section 705(a)(2)(B) of the Code or expenditures treated as such pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i);
 
(iii) Depreciation, amortization and other cost recovery deductions shall be
computed based on Book Value instead of on the amount determined in computing
taxable income or loss. Any item of deduction, amortization or cost recovery
specially allocated to a Member and not included in Net Income or Net Loss shall
be determined for Capital Account purposes in a similar manner; and
 
(iv) For purposes of this Agreement, Book Gain and Book Loss attributable to a
revaluation of property attributable to unrealized gain or loss in such Property
shall be treated as Net Income and Net Loss.
 
“Nonrecourse Debt” shall have the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).
 
“Nonrecourse Deductions” shall have the meaning, and the amount thereof shall
be, as set forth in Treasury Regulations Section 1.704-2(c).
 
“Note” or “Notes” means either of the promissory notes in the original principal
amounts of the Loans.



(v)



--------------------------------------------------------------------------------

 
“Obligations” shall mean the indebtedness, liabilities and obligations of
Congress Center, LLC under or in connection with the Loans.
 
“Offering” shall mean the offering and sale of the Investor Units made in
accordance with the provisions of Section 3.1.2.
 
“Offering Termination Date” shall mean the date the Offering of Investor Units
will terminate pursuant to the Memorandum, which is the earliest of (i) the date
all Investor Units are sold or (ii) June 30, 2003, which date can be extended to
September 30, 2003 in the sole and absolute discretion of the Manager.
 
“Organization and Offering Expenses” shall mean all expenses incurred in
connection with the organization and formation of the Company, the preparation
of the offering materials, and the marketing and sale of the Investor Units,
including but not limited to legal, accounting, tax planning fees, promotional
fees or expenses, filing and recording fees, market research and surveys,
property inspections and research, engineering services, printing costs,
securities sales commissions, travel expenses and other costs or expenses
incurred in connection therewith.
 
“Owner” shall mean a Member or the holder of an Economic Interest.
 
“Person” shall mean any natural person or entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so admits.
 
“Prime Rate” shall mean the reference rate announced from time-to-time by the
Wall Street Journal, and changes in the Prime Rate shall be deemed to occur on
the date that changes in such rate are announced.
 
“Property” shall refer to Congress Center, an approximately 524,784 square foot
Class A office tower located in Chicago, Illinois.
 
“Property Manager” shall mean Triple Net Properties Realty, Inc., a California
corporation.
 
“Regulatory Allocations” shall mean the allocations set forth in Sections 4.2(a)
through (g).
 
“Requisite Vote” shall mean the vote of more than 50% of the Investor Units
entitled to vote. Members shall be entitled to cast one vote for each Investor
Unit they own, and a fractional for each fractional Unit they own.
 
“Special Member” shall mean, upon such Person’s admission to the Company as a
member of the Company, the Person bound by this Agreement as Special Member in
such Person’s capacity as a member of the Company. A Special Member shall only
have the rights and duties expressly set forth in this Agreement.
 
“Subscription Agreement” means the agreement, in the form as may be attached to
the Memorandum, by which each person desiring to become a Member shall evidence
(i) the number of Investor Units which such person wishes to acquire and (ii)
such person’s agreement to become a party to, and be bound by the provisions of,
this Agreement and (iii) certain representations regarding the person’s finances
and investment intent.
 
“Subscription Payment” shall mean the cash payment that must accompany each
subscription for Investor Units sold through the Offering.
 
“Substituted Member” shall mean any person admitted as a substituted Member
pursuant to this Agreement.



(vi)



--------------------------------------------------------------------------------

 
“Tax Payment” shall have the meaning set forth in Section 4.11.1.
 
“Tenants in Common” shall mean the Company and the purchasers of tenant in
common interests in the Property.
 
“Tenants in Common Agreement” shall mean that certain Tenant in Common Agreement
in the form attached to the Memorandum executed or to be executed by the Tenants
in Common.
 
“Unrecovered Equity” of a Member as of any date means the amount of a Member’s
Capital Contributions to the Company, reduced, but not below zero, by the
cumulative Cash from Capital Transactions amounts distributed to such Member
under Section 5.2 hereof.
 
 
 
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 



(vii)



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
OPERATING AGREEMENT
OF
NNN CONGRESS CENTER MEMBER, LLC
 
 
 
 
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, NOR APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION NOR BY THE SECURITIES REGULATORY AUTHORITY OF ANY STATE,
NOR HAS ANY COMMISSION OR AUTHORITY PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING OR THE ACCURACY OR ADEQUACY OF ANY DISCLOSURE MADE IN CONNECTION
THEREWITH. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE
SECURITIES OFFERED HEREBY MAY NOT BE RESOLD WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR
EXEMPTION THEREFROM.